          Case 1:21-cr-00241-MKV Document 23 Filed 08/26/21 Page 1 of 2

                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                 DATE FILED: 8/26/2021
 UNITED STATES OF AMERICA,


                                                                     21 Cr. 241 (MKV)
                          -v.-
                                                            TRIAL SCHEDULING ORDER
 DAQUAN ANDERSON,

                                 Defendant.

MARY KAY VYSKOCIL, United States District Judge

        The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow jury trials to proceed as safely as possible during the COVID-19 pandemic.

Under the centralized calendaring system currently in place, the Clerk’s Office schedules up to

three jury trials to begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward.

        On May 27, 2021 the Court informed the Parties that it would seek to schedule a trial date

for the fourth quarter of 2021, to which both Parties agreed. [ECF No. 18, Tr. at 15:4-24]. The

Court accordingly proceeded to request a jury trial for that time period.

        The Clerk’s Office has now notified the Court that this case has been placed on the jury

trial list for October 5, 2021. The case must be trial-ready for that date. The case is first on the

prioritized list for jury trials for that day and has been calendared for three trial days to include

jury selection.

        It is hereby ORDERED that the following trial schedule will be in effect as to Defendant

Daquan Anderson:

            •     Trial will commence on October 5, 2021 at a time and courtroom to be notified;
         Case 1:21-cr-00241-MKV Document 23 Filed 08/26/21 Page 2 of 2




          •   Jury charge requests, proposed voir dire questions, and any motions in limine will

              be due September 14, 2021;

          •   Any opposition papers to motions in limine will be due September 21, 2021;

          •   The final pre-trial conference will be scheduled for September 27, 2021, at

              2:00pm in Courtroom 18C of the Daniel Patrick Moynihan Courthouse, 500 Pearl

              Street, New York, NY 10007.

     SO ORDERED.

Dated:   August 26, 2021
         New York, New York

                                                        MARY KAY VYSKOCIL
                                                        United States District Judge




                                               2
